Case 8:20-cv-00043-SB-ADS Document 166 Filed 03/05/21 Page 1 of 4 Page ID #:2102




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )          Case No.: 8-20-cv-00043-SB-ADS
14                    Plaintiff,              )
                                              )          NOTICE OF APPLICATION AND
15               vs.                          )          APPLICATION FOR ENTRY OF
                                              )          DEFAULT JUDGMENT AGAINST
16   Chou Team Realty, LLC, et al.,           )          STUDENT LOAN DEBT RELIEF
                                              )          COMPANIES
17                    Defendants.             )
                                              )          Court:    Hon. Stanley Blumenfeld, Jr.
18                                            )
                                              )          Date:    April 9, 2021
19                                            )          Time:    08:30 A.M.
                                              )          Place:   Zoom Webinar
20                                            )
21
22   TO THE COURT AND ALL PARTIES:
23         PLEASE TAKE NOTICE that on April 9, 2021, at 08:30 A.M., or as
24   soon thereafter as this matter may be heard, Plaintiff Bureau of Consumer
25   Financial Protection (“Bureau”) will, and hereby does, apply to the Court for
26   entry of a default judgment against Defendants Docu Prep Center, Inc.;
27   Document Preparation Services, LP; Certified Doc Prep, Inc.; Certified Doc
28
                 NOTICE OF APPLICATION AND APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                              AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                 1
Case 8:20-cv-00043-SB-ADS Document 166 Filed 03/05/21 Page 2 of 4 Page ID #:2103




 1   Prep Services, LP; Assure Direct Services, Inc.; Assure Direct Services, LP;
 2   Direct Document Solutions, Inc.; Direct Document Solutions, LP; Secure
 3   Preparation Services, Inc.; and Secure Preparation Services, LP (collectively,
 4   the “Student Loan Debt Relief Companies”) on the grounds that said defendants
 5   have failed to notice the retention of counsel, answer or otherwise defend this
 6   action. The hearing will take place via Zoom webinar consistent with the
 7   instructions available on the Court’s website, see
 8   https://www.cacd.uscourts.gov/honorable-stanley-blumenfeld-jr, unless
 9   instructed otherwise by the Court.
10         Plaintiff’s application is based on the accompanying Memorandum of
11   Points and Authorities, the Declarations of Colin Reardon and Mansour
12   Heidari, and accompanying exhibits, the filings and records in this action, and
13   any other evidence Plaintiff may present in support of the application.
14         The judgment that Plaintiff seeks contains findings that the Student Loan
15   Debt Relief Companies violated the Fair Credit Reporting Act (FCRA) by using
16   consumer reports without a permissible purpose, 15 U.S.C. § 1681b(f) (Count
17   I), violated the prohibition in the Telemarketing Sales Rule (TSR) on collecting
18   advance fees for debt relief services, 16 C.F.R. § 310.4(a)(5) (Count II),
19   engaged in deceptive acts and practices in violation of the TSR, 16 C.F.R.
20   § 310.3(a)(2)(x) (Counts III-V), engaged in deceptive acts and practices in
21   violation of the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C.
22   §§ 5531, 5536 (Counts VII, VIII, and IX), and violated the CFPA based on their
23   violations of FCRA and the TSR, 12 U.S.C. § 5536(a)(3), 15 U.S.C.
24   §§ 1681s(d), 6102(c) (Count XI).
25         The proposed judgment imposes a permanent injunction and orders the
26   Student Loan Debt Relief Companies to pay redress for their respective shares
27   of the $19,699,870 in fees they collectively charged, and for civil money
28
                 NOTICE OF APPLICATION AND APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                              AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                 2
Case 8:20-cv-00043-SB-ADS Document 166 Filed 03/05/21 Page 3 of 4 Page ID #:2104




 1   penalties against them under the CFPA. Pursuant to Local Rule 58-11, the
 2   proposed judgment is submitted together with this Notice and Application.
 3         Pursuant to Local Rule 55-2, the Student Loan Debt Relief Companies
 4   may submit declarations in opposition to the amounts requested.
 5         The moving party was unable to hold a meet and confer with counsel
 6   pursuant to L.R. 7-3 because the Student Loan Debt Relief Companies, which
 7   are composed of corporations and partnerships, are not represented by counsel.
 8         Because the Student Loan Debt Relief Companies have not retained
 9   counsel nor filed a response or answer to the Complaint within the time allowed
10   by the Court and has not otherwise filed a defense in this action, the Bureau
11   respectfully requests that the Court enter an order and judgment of default
12   against the Student Loan Debt Relief Companies.
13         Further, should the Student Loan Debt Relief Companies fail to appear
14   and/or respond to the instant Application, and because damages are capable of
15   ascertainment from definite figures contained in the documentary evidence and
16   detailed affidavits submitted herewith, the Bureau respectfully requests that the
17   Court vacate the above referenced hearing and enter judgment by default
18   without a hearing. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981).
19
20   Dated: March 5, 2021                       Respectfully Submitted,
21                                              Cara Petersen
22                                              Acting Enforcement Director
23                                              Deborah Morris
24                                              Deputy Enforcement Director
25                                              Michael G. Salemi
26                                              Assistant Litigation Deputy
27
28
                 NOTICE OF APPLICATION AND APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                              AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                 3
Case 8:20-cv-00043-SB-ADS Document 166 Filed 03/05/21 Page 4 of 4 Page ID #:2105




 1                                             /s/ Colin Reardon        __
                                               Colin Reardon (pro hac vice)
 2                                             E. Vanessa Assae-Bille (pro hac vice)
                                               Leanne E. Hartmann
 3
                                               Bureau of Consumer Financial Protection
 4                                             1700 G Street, NW
                                               Washington, D.C. 20552
 5
                                               Attorneys for Plaintiff Bureau of
 6                                             Consumer Financial Protection
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                NOTICE OF APPLICATION AND APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                             AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                4
